Exhibit 10.4

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of July 27, 2012, made by VARSITY AP HOLDING
CORPORATION, a Georgia corporation, GCP AMERIFILE COINVEST INC., a Delaware
corporation, VARSITY AP HOLDINGS LLC, a Delaware limited liability company,
AMERIFILE, LLC, a Delaware limited liability company, PEACHTREE BUSINESS
PRODUCTS, LLC, a Delaware limited liability company, and AP RE LLC, a Georgia
limited liability company (each, an “Additional Grantor”), in favor of BANK OF
AMERICA, NA., as collateral agent and administrative agent (in such capacity,
the “Collateral Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement referred to below
and the other Secured Parties (as defined below). All capitalized terms not
defined herein shall have the meaning ascribed to them in such the Guarantee and
Collateral Agreement referred to below, or if not defined therein, in the Credit
Agreement.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as administrative agent and collateral agent, and the Lenders are
parties to a Credit Agreement, dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of April 12, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the benefit of the Secured Parties (as
defined in the Guarantee and Collateral Agreement);

WHEREAS, each Additional Grantor is a member of an affiliated group of companies
that includes the Borrower and each other Grantor; the proceeds of the
extensions of credit under the Credit Agreement will be used in part to enable
the Borrower to make valuable transfers to one or more of the other Grantors
(including each Additional Grantor) in connection with the operation of their
respective businesses; and the Borrower and the other Grantors (including each
Additional Grantor) are engaged in related businesses, and each such Grantor
(including each Additional Grantor) will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;

WHEREAS, the Credit Agreement requires each Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, each Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, each Additional Grantor, as provided in subsection 9.15 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Guarantor, Grantor and, except for AP RE LLC,
Pledgor thereunder with the same force and effect as if originally named therein
as a Guarantor, Grantor and, except for AP RE LLC, Pledgor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor, Grantor and, except for AP RE LLC, Pledgor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules 1, 2, 3, 4 and 5 to the Guarantee and
Collateral Agreement, and



--------------------------------------------------------------------------------

such Schedules are hereby amended and modified to include such information. Each
Additional Grantor hereby represents and warrants that each of the
representations and warranties of such Additional Grantor, in its capacities as
a Guarantor, Grantor and, except for AP RE LLC, Pledgor, contained in Section 4
of the Guarantee and Collateral Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date. Each Additional Granting Party
hereby grants, as and to the same extent as provided in the Guarantee and
Collateral Agreement, to the Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest in the Collateral (as such term is
defined in Section 3.1 of the Guarantee and Collateral Agreement) and, except
for AP RE LLC, the Pledged Collateral (as such term is defined in the Guarantee
and Collateral Agreement) of such Additional Granting Party, except as provided
in Section 3.3 of the Guarantee and Collateral Agreement.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

VARSITY AP HOLDING CORPORATION By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer GCP AMERIFILE COINVEST INC. By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer VARSITY AP HOLDINGS LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer AMERIFILE, LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer PEACHTREE BUSINESS PRODUCTS, LLC By:
 

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer AP RE LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer

 

3



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

 

BANK OF AMERICA, N.A., as Collateral Agent and Administrative Agent

By:  

/s/ Darleen R Parmelee

  Name: Darleen R Parmelee   Title: Assistant Vice President

 

4



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to

Guarantee and Collateral Agreement

Schedule 1

Notices, requests or demands to or upon any Grantor under the Guarantee and
Collateral Agreement shall be made to such Grantor as follows:

Any of:

Varsity AP Holding Corporation

GCP Amerifile Coinvest Inc.

Varsity AP Holdings LLC

Amerifile LLC

Peachtree Business Products, LLC

AP RE LLC

3100 Cumberland Boulevard,

Suite 1700

Atlanta, GA, 30339

Attention: Ricardo Nunez

Telephone: (770) 852-9321

HDS IP Holding, LLC

101 Convention Center Drive, Suite 850

Las Vegas, NV 89109

Attention: Ricardo Nunez

Telephone: (770) 852-9321

with copies to

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul Brusiloff, Esq.

Facsimile: (212) 521-7015

Telephone: (212) 909-6000

 

A-1



--------------------------------------------------------------------------------

Supplement to

Guarantee and Collateral Agreement

Schedule 2

Pledged Stock:

 

Pledgor

  

Issuer

  

Class of Stock or Interests

   Par
Value      Certificate
No(s).      Number of
Shares or
Interests
Pledged      % of All
Issued
Capital
or Other
Equity
Interests
of Issuer
Pledged  

Varsity AP Holding Corporation

  

Varsity AP Holdings LLC

   Membership Interests      n/a         n/a         36,383,200         71.2 % 

GCP Amerifile Coinvest Inc.

  

Varsity AP Holdings LLC

   Membership Interests      n/a         n/a         919,800         1.8 % 

Varsity AP Holdings LLC

  

Amerifile LLC

   Membership Interests      n/a         n/a         n/a         100 % 

Amerifile LLC

  

Peachtree Business Products, LLC

   Membership Interests      n/a         n/a         n/a         100 % 

Peachtree Business Products, LLC

  

AP RE LLC

   Membership Interests      n/a         n/a         n/a         100 % 

Supplement to

Guarantee and Collateral Agreement

Schedule 3

Intellectual Property Filings

United States Patent and Trademark Office (“USPTO”)

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
July 27, 2012, made by the signatories thereto in favor of Bank of America,
N.A., as administrative agent and collateral agent, to be filed with the
Trademark Division of the United States Patent and Trademark Office.

United States Copyright Office (“USCO”)

Grant of Security Interest in Copyrights, dated as of July 27, 2012, made by the
signatories thereto in favor of Bank of America, N.A., as administrative agent
and collateral agent, to be filed with the United States Copyright Office.

Existing Security Interests

UCC Filings

 

Granting Party

  

State

  

Filing Office

  

Document Filed

Varsity AP Holding Corporation

   Georgia    Cooperative Authority    UCC-1 Financial Statement

GCP Amerifile Coinvest Inc.

   Delaware    Delaware Secretary of State    UCC-1 Financial Statement

Varsity AP Holdings LLC

   Delaware    Delaware Secretary of State    UCC-1 Financial Statement

Amerifile LLC

   Delaware    Delaware Secretary of State    UCC-1 Financial Statement

Peachtree Business Products, LLC

   Delaware    Delaware Secretary of State    UCC-1 Financial Statement

AP RE LLC

   Georgia    Cooperative Authority    UCC-1 Financial Statement

 

A-2



--------------------------------------------------------------------------------

Supplement to

Guarantee and Collateral Agreement

Schedule 4

 

Legal Name

  

Jurisdiction of Organization

Varsity AP Holding Corporation

   Georgia

GCP Amerifile Coinvest Inc.

   Delaware

Varsity AP Holdings LLC

   Delaware

Amerifile LLC

   Delaware

Peachtree Business Products, LLC

   Delaware

AP RE LLC

   Georgia

Supplement to

Guarantee and Collateral Agreement

Schedule 5

Patents

None.

Copyrights

Amerifile, LLC

 

Title

  

Registration No.

  

Registration Date

AmeriFile Spring/Summer Catalog U

   TX0006838826    May 2, 2008

Trademarks

Peachtree Business Products, LLC

 

TRADEMARK

  

Status

  

Reg. No. / App. No.

  

Reg. Date / App. Date

FIDO HOUSE (and design)

   Registered    2736417    July 15, 2003

FIDO FRESHHANDS

   Pending    85312225    May 4, 2011

Amerifile, LLC

 

TRADEMARK

  

Status

  

Reg. No.

  

Reg. Date

AMERIFILE

   Registered    3688792    September 29, 2009

ESSENTIAL PRODUCTS FOR AN EFFICIENT PRACTICE

   Registered    3683191    September 15, 2009

AMERIFILE

   Registered    3371018    January 15, 2008

WALLSTRETCHER

   Registered    2311197    January 25, 2000

AMERILFE (and design)

   Registered    2231634    March 16, 1999

 

A-3



--------------------------------------------------------------------------------

Supplement to

Guarantee and Collateral Agreement

Schedule 6

None.

 

A-4